UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7347


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL WATLINGTON, a/k/a Gator Slim,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:05-cr-00004-F-1)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Watlington, Appellant Pro Se.      S. Katherine Burnette,
Joshua Bryan Royster, Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel   Watlington   appeals    the   district   court’s   order

denying his “Request for Nunc Pro Tunc Amendment for Addendum

Presentence Report.”     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     United States v. Watlington, No. 5:05-

cr-00004-F-1 (E.D.N.C. Sept. 15, 2016).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             AFFIRMED




                                  2